Case 1:19-cv-03956-FB-CLP Document 15-1 Filed 09/04/19 Page 1 of 3 PagelD #: 46

<J JAMEEL JAFFER
KN | G HT Executive Director
FIRST AM EN DM ENT jameel.jaffer@knightcolumbia.org
475 Riverside Drive, Suite 302
INSTITUTE New York, NY 10115
at Columbia University (646) 745-8500
August 28, 2019

The Honorable Alexandria Ocasio-Cortez
United States House of Representatives
229 Cannon House Office Building
Washington, DC 20515

(202) 225-3965

Dear Representative Ocasio-Cortez,

We understand from news reports that you may be blocking some Twitter users
from your @AOC account because of the views they have expressed. This practice is
unconstitutional, and we are writing in the hope of dissuading you from engaging in
it.

Based on the facts as we understand them, the @AOC account is a “public forum”
within the meaning of the First Amendment. You use the account as an extension of
your office—to share information about congressional hearings, to explain policy
proposals, to advocate legislation, and to solicit public comment about issues relat-
ing to government.: Recently, for example, you used the account to discuss new “pol-
icy approaches we should consider wrt immigration,”? and to ask the public, “[w]hat
commissions would you want to see Congress establish?”3 The account is a digital
forum in which you share your thoughts and decisions as a member of Congress, and
in which members of the public directly engage with you and with one another about
matters of public policy. Since you first took office, the number of users following
the @AOC account has reached more than 5.2 million. Many of your tweets staking

 

1 See, e.g., Alexandria Ocasio-Cortez (@AOC), Twitter (July 9, 2019, 9:39 AM),
https://perma.cc/U75X-DRE7?type=image (discussing your introduction of a resolution in
the House of Representatives); Alexandria Ocasio-Cortez (@AOC), Twitter (June 20, 2019,
2:04 PM), https://perma.cc/6WQY-LMH3 (describing “powerful testimony” at a hearing and
declaring that you were “[p]roud to pass this amendment w/ bipartisan support”).

2 Alexandria Ocasio-Cortez (@AOC), Twitter (July 3, 2019, 1:07 PM),
https://perma.cc/V4MP-EMX].

3. Alexandria Ocasio-Cortez (@AOC), Twitter (July 21, 2019, 9:29 AM),
https://perma.cc/97XT-Z8Jg.
Case 1:19-cv-03956-FB-CLP Document 15-1 Filed 09/04/19 Page 2 of 3 PagelD #: 47

out positions on issues such as immigration, the environment, and impeachment
have made headline news. The @AOC account is important to you as a legislator, to
your constituents, and to others who seek to understand and influence your legisla-
tive decisions and priorities.

Multiple courts have held that public officials’ social media accounts constitute
public forums when they are used in the way that you use the @AOC account, and
they have made clear that public officials violate the First Amendment when they
block users from these forums on the basis of viewpoint. Most relevant here, the U.S.
Court of Appeals for the Second Circuit recently concluded that President Trump vi-
olated the First Amendment by blocking users from his Twitter account, @real-
DonaldTrump, because “he disagree[d] with their speech.”4 In another recent case,
the Fourth Circuit held that the chairperson of a local county board violated the First
Amendment by blocking an individual from her Facebook page.5

In pending litigation, your attorneys have argued that the @AOC account is not
subject to the First Amendment because it is a personal account.® As we have ex-
plained above, that characterization is incorrect. Further, while we understand that
you have another account that is nominally your “official” one, the fact remains that
you use the @AOC account as an extension of your office. Notably, the Second Cir-
cuit rejected President Trump’s argument that his account is a personal one even
though he has other accounts—@POTUS and @WhiteHouse—that are nominally of-
ficial. The Court wrote, “the First Amendment does not permit a public official who
utilizes a social media account for all manner of official purposes to exclude persons
from an otherwise-open online dialogue because they expressed views with which
the official disagrees.”7

We urge you to unblock any Twitter users whom you or your staff have blocked
from the @AOC account because of the viewpoints they have expressed. We recog-
nize that you may wish to block users for reasons that are both reasonable and con-
stitutionally legitimate—for example, because their speech is threatening. We also
recognize that abuse and harassment are significant problems on social media, es-
pecially for women and minorities, and that this abuse and harassment can deter
speech and political participation that are crucial to our democracy. We would wel-
come the chance to work with you to develop a social media policy that both com-
plies with the First Amendment and helps you address threats, abuse, and harass-
ment.

 

4 Knight First Amendment Inst. at Columbia Univ. v. Trump, 928 F.3d 226, 230 (2d Cir. 2019).
5 Davison v. Randall, 912 F.3d 666 (4th Cir. 2019).

6 See Letter from Allyson L. Bellovin & Robert H. Stroup to the Honorable Frederic Block,
Hikind v. Ocasio-Cortez, No. 1:19-cv-3956-FB-CLP (E.D.N.Y. filed July 9, 2019), ECF No. 11.

7 Knight Inst., 928 F.3d at 230.
Case 1:19-cv-03956-FB-CLP Document 15-1 Filed 09/04/19 Page 3 of 3 PagelD #: 48

Thank you for your attention to this letter. We look forward to your response.

Respectfully,

Jatneel Jaffer
Katie Fallow
Alex Abdo
Carrie DeCell
Jake Karr

cc: Allyson L. Belovin
Levy Ratner, P.C.
80 Eighth Avenue, 8th Floor
New York, NY 10011
(212) 627-8100
abelovin@levyratner.com

Robert H. Stroup

Levy Ratner, P.C.

80 Eighth Avenue, 8th Floor
New York, NY 10011

(212) 627-8100
rstroup@levyratner.com

Joseph Eric Sandler

Sandler Reiff Lamb Rosenstein & Birkenstock, P.C.
1090 Vermont Ave., N.W., Suite 750

Washington, DC 20005

(202) 479-1111
sandler@sandlerreiff.com
